Citation Nr: 1423278	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  11-11 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied service connection for bilateral knee disability and bilateral ankle disability.  The Board has reviewed the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran does not have a current left or right knee disability.

2.  The Veteran does not have a current left or right ankle disability.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

2.  Criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

3.  Criteria for service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

4.  Criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013);    38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 38 U.S.C.A.      § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson,
19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The Veteran participated in the Benefits Delivery at Discharge (BDD) Program, where a claim for disability compensation is initiated prior to discharge.  The Veteran was provided notice of the information and evidence necessary to substantiate a claim for VA disability compensation, how VA determines the disability rating and the effective date and how VA will assist to obtain evidence under the BDD Program in June 2009.  The record includes a Pre-Discharge/DES Notice Response signed by the Veteran confirming receipt of such notice in June 2009.  Therefore, the Board finds that the VA has met its duty to notify the Veteran.

The Board also finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim; and the Veteran's service records have been associated with the record.  38 U.S.C.A. § 5103A.  

The Veteran was afforded an adequate VA examination in June 2009.  The Veteran's history was taken and complete examinations with clinical measures were conducted.  Conclusions reached were consistent with the examination report.
Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,
16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Allen, 7 Vet. App. at 448.  To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Knee Disability

The Veteran seeks entitlement for service connection for bilateral knee disability due to active service.  The Veteran contends that parachute jumps in service caused adverse effects on his knees for which he received treatment in service.  See Informal Hearing Presentations, dated February and April 2014.

After review of the evidence, lay and medical, the Board notes that service treatment records show the Veteran complained of swollen and painful joints multiple times during service from April 1996 to January 2009.  At the same time, no injury to either knee is noted in the service treatment records except a laceration to the left knee from a chain saw in September 2003.

The Board finds that the weight of the competent and probative lay and medical evidence is against finding that the Veteran currently suffers from a left or right knee disability.  In a June 2009 pre-discharge examination conducted for the VA, the Veteran reported bilateral knee pain that was intermittent, aching, squeezing, and sharp; which was made worse by physical activity and relieved by rest.  He also reported experiencing symptoms of stiffness, giving way, lack of endurance and fatigability.  The Veteran received no treatment for his knees and related no functional impairment to his knees.  Upon physical examination, the left and right knees were within normal limits with no edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  There was no evidence of subluxation, instability, locking pain, joint effusion or crepitus.  No fixed position was identified and the range of motion was within normal limits (flexion to 140 degrees and extension to zero degrees).  There was no varus/valgus instability; Drawer and McMurray tests were negative; and pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive testing.  X-rays of the bilateral knees were normal.  The examining physician assessed that there was no current pathology identified on physical examination or X-ray to render a diagnosis for the bilateral knees.  The Board finds this probative in determining whether or not the Veteran has a current left or right knee disability.

While the Veteran has complained of pain, stiffness, giving way, lack of endurance and fatigability associated with the knees, and he is competent to report any symptoms that come to him through the senses, those are symptoms, not a diagnosed disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran lacks the requisite medical expertise to diagnose a knee disorder or attribute any of the symptoms he experienced to a diagnosed disability involving the knees.  See David v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, the Veteran's opinion that he currently suffers from bilateral knee disability is afforded less probative value than the medical evidence showing no bilateral knee disability.

The existence of a current disability is the cornerstone of a claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (1998).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claims process can justify a grant of service connection, even where the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the evidence of record does not support a diagnosis of the claimed disability during the claims process.  Therefore, the Board finds that the weight of the competent and probative evidence is against the claims for service connection for left and right knee disabilities.  As such, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Service Connection for Bilateral Ankle Disability

The Veteran also seeks entitlement to service connection for bilateral ankle disability due to the effects of parachute jumps during active service.
Service treatment records in September and October 2001 indicate the Veteran was diagnosed with a left ankle sprain due to overuse after an intensive three week physical training.  An October 2001 radiology report shows the right ankle was normal; and a November 2001 radiology report indicates the Veteran's left ankle was normal.  From December 2001 to December 2008 service treatment records are absent for complaints or treatment of the ankles.  In June 2002 and May 2005 annual physical examinations, the Veteran indicated he had no joint issues and reported no symptoms of or injury to his ankles.  During a January 2009 retirement examination, the Veteran reported "re-occurring ankle sprains/strains" and the examiner found bilateral anterior drawer/lateral ligament laxity of both ankles.  See DD Form 2808, Report of Medical Examination, dated January 30, 2009.

In a June 2009 examination for compensation purposes, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, fatigability, and pain, which was aching and squeezing.  He wore no assistive device for his ankles.  Upon examination, the left and right ankles were within normal limits with no edema, effusion, weakness, tenderness, redness, heat or abnormal movement.  Examination did not reveal any deformity in dorsiflexion, plantar flexion, inversion or eversion.  No fixed position was identified and range of motion was within normal limits (dorsiflexion to 20 degrees and plantar flexion to 45 degrees).  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion after repetitive use.  X-rays of the bilateral ankles were normal.  The examining physician also assessed that there was no current pathology identified on physical examination or X-ray to render a diagnosis of the left or right ankle.  The Board finds this probative in determining whether or not the Veteran has a current left or right ankle disability.

As discussed above, the Veteran is competent to report any symptoms that come to him through the senses, such as weakness, stiffness, swelling, giving way, fatigability, and pain; however, those are symptoms, not a diagnosed disability.  See Layno, 6 Vet. App. at 469.  The Veteran also lacks the requisite medical expertise to diagnose an ankle disorder or attribute any of the symptoms he experienced to a diagnosed disability involving the ankles.  See David, 581 F.3d at 1313; see also Sanchez-Benitez, 13 Vet. App. at 282.  Therefore, the Veteran's opinion that he currently suffers from bilateral ankle disability is afforded less probative value than the medical evidence showing no bilateral ankle disability.
The Board notes again that the existence of a current disability is the foundation of a claim for VA disability compensation, and finds that the evidence of record, lay and medical, does not support a diagnosis of the claimed disability during the claims process.  See Degmetich, 104 F. 3d at 1328; see also McClain, 21 Vet. App. at 321.  The Board further notes that while the Veteran injured his left ankle during active service, injury during service alone is not sufficient to meet the criteria for service connection.  In the absence of evidence of a current disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that the weight of the competent and probative evidence is against the claims for service connection for left and right knee ankle disabilities.  As such, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Secondary Service Connection

The Veteran raised claims of secondary service connection for his bilateral knees and ankles due to his service-connected back and neck.  Specifically, he contends that his service-connected back and neck contribute to his knee and ankle pain.  See Informal Hearing Presentation, dated April 2014.  As the Board has found the Veteran does not currently have a diagnosed bilateral knee or bilateral ankle disability, the claims based on a secondary theory of entitlement are without merit and must be denied.




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left ankle disability is denied.

Service connection for a right ankle disability is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


